Citation Nr: 1751112	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stuttering.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to June 2009. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX, which, in relevant part, denied the Veteran's claim of entitlement to service connection for stuttering.

In December 2013, the Veteran presented testimony via video teleconference before the undersigned. A copy of the transcript is of record.

In April 2014 and July 2015, the Board remanded this matter for further development. This matter was last before the Board in November 2015, at which time it was also remanded for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDINGS OF FACT

 1. The Veteran's stuttering is a developmental defect for which service connection cannot be granted. 

 2. The Veteran's developmental defect was not subjected to a superimposed disease or injury which created additional disability.


CONCLUSION OF LAW

Entitlement to service connection for stuttering is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Generally, service connection may not be granted for congenital or developmental defects, as these are not considered a disease or injury for the purpose of determining service connection. See 38 C.F.R. §§ 3.303(c).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law. However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability. 38 U.S.C.A. §§ 1111, 1132; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009). The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating. Quirin, 22 Vet. App. at 394.

The Veteran's November 1988 entrance examination indicated that she stuttered or stammered habitually. Additionally, the examiner also made a handwritten notation that the Veteran stuttered. The Veteran contends that she stuttered as a child, but that the condition was resolved as a result of speech therapy. She further contends that she began stuttering again after joining the Navy. The Veteran's service treatment records indicate that she was evaluated for stuttering in 1992, 1999, and 2003.

In a January 2016 addendum opinion, the examiner opined that the Veteran's stuttering was a developmental defect. The examiner's rationale stated that most literature in the field of stuttering is acknowledged to be a physical condition and not caused by mental or emotional factors. The examiner further opined that stuttering is both a physical and emotion response to stress, and that the Veteran indicated that she has always stuttered when stressed. Additionally, the examiner did not find that the Veteran's stuttering was subject to a superimposed injury during her period of service. The Board finds that the January 2016 addendum opinion is competent and credible, as the opinion is fully-articulated and supported by a reasoned analysis. Accordingly, the opinion is afforded high probative value. 

The Board notes that the Veteran, while competent to report that she stutters, as a lay person is not competent to opine whether her stuttering is a developmental defect. 

Because the Veteran's stuttering is a developmental defect and there is no additional disability resulting from the Veteran's developmental defect being subject to or aggravated by a superimposed disease or injury in service, the Veteran's stuttering is not a disease or injury for which VA compensation may be paid as a matter of law. Thus, service connection is not warranted. See 38 C.F.R. §§ 3.303(c), 4.9; see generally VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 19, 1990).


ORDER

Entitlement to service connection for stuttering is denied.




____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


